Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-18-2006

Conner v. Mobile Mini Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2748




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Conner v. Mobile Mini Inc" (2006). 2006 Decisions. Paper 1742.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1742


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-2748
                                   ________________

                                    Mandrake Conner,
                                                 Appellant
                                          vs.

                                    Mobile Mini Inc.
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                               (D.C. Civ. No. 04-cv-01926)
                     District Judge: Honorable Clifford Scott Green
                    _______________________________________

                   Submitted Under Third Circuit LAR 34.1(a)
                               January 11, 2006
           BEFORE: FISHER, ALDISERT AND WEIS, CIRCUIT JUDGES

                                 (Filed January 18, 2006)
                               _______________________

                                        OPINION

                               _______________________


PER CURIAM.

              Appellant, Mandrake Conner, formerly employed by appellee Mobile Mini

Inc. (“MMI”), appeals the District Court’s grant of summary judgment in favor of MMI.

The District Court thoroughly recited the factual circumstances leading to the decision to

terminate Conner from his Branch Manager position in MMI’s Milwaukee office because
of his inability to control his anger in the workplace. We need not repeat the details here.

It will suffice for our purposes to note that during the time period beginning

approximately three months after his promotion to Branch Manager in June 2002 and

ending with his termination on March 27, 2003, Conner exhibited problems in the

workplace with anger management – engaging in behavior that was, at times, verbally

abusive and disrespectful of subordinates and others (including a company vendor) –

despite having received numerous warnings about such behavior as well as counseling in

this area. Given the complaints lodged against Conner and his apparent inability or

unwillingness to control his anger while serving in the position of Branch Manager, MMI

offered Conner a position as a sales representative in its Chicago office at a salary higher

than that of his previous sales position. Conner failed to accept this offer by the stated

deadline and his employment with MMI was terminated.

              Following his termination, Conner, who is African-American, filed an

administrative charge with the Wisconsin Equal Rights Division alleging racial

discrimination. After exhausting his administrative remedies, Conner filed suit in the

United States District Court for the Eastern District of Pennsylvania alleging that he had

been unlawfully terminated from his job on account of his race in violation of Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. While not denying that

complaints were lodged against him when he served as a Branch Manager and that his

angry outbursts had to be addressed on several occasions, Conner simply asserted that



                                              2
white MMI employees in management positions were treated more favorably than he had

been. In further support of his racial discrimination charge, Conner stated that a racist

comment was made in his presence by a former MMI manager back in July 2000, that he

was not permitted to discharge a particular employee when he wanted to, and that he did

not receive the same computer training as some of the Chicago-based employees.

Additionally, Conner alleged that personnel from the Milwaukee and Chicago branch

offices had formed an “evil cabal” to have him removed as Branch Manager. Finally, in

his briefs in opposition to MMI’s motion for summary judgment, Conner attempted to add

a claim under the Americans with Disabilities Act (“ADA”), 29 U.S.C. § 621, et. seq.,

and sought to enlarge the discovery period. In an order entered on April 29, 2005, the

District Court granted MMI’s summary judgment motion and denied Conner’s motion for

enlargement of the discovery period.

              We have jurisdiction pursuant to 28 U.S.C. § 1291, and will affirm

substantially for the reasons given by the District Court. We are doubtful that a prima

facie case of discrimination has been made out (there was no direct evidence of

discrimination), because Conner, although arguably qualified and a member of a

protected class, made no showing that other MMI management employees who are not

members of a protected class were treated preferentially. See McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 802 (1973). He was not, for example, the only employee who

received computer training via video tapes instead of in-person by computer specialists.



                                             3
In fact, Patrick Johnson, the Regional Manager who was responsible for overseeing

MMI’s Milwaukee office and offered Conner the Chicago sales position upon his

termination as Branch Manager, received the same form of training. Moreover, although

Conner was counseled with respect to the appropriate manner in which to document and

discipline an employee who was not working up to company standards, there was no

evidence that, unlike other Branch Managers, he was denied the authority to terminate an

employee deserving of such action.

              Like the District Court, however, even assuming arguendo that a prima

facie case of discrimination has been made out, there can be no doubt that there was

nothing pretextual about MMI’s reason for terminating Conner. See St. Mary’s Honor

Center v. Hicks, 509 U.S. 502, 509 (1993). To survive a motion for summary judgment

in a discrimination case, a plaintiff may prevail either by discrediting the employer’s

proffered reasons for the termination or by showing that discrimination was more likely

than not a motivating or determinative cause of the adverse employment action. See

Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994). There is simply no evidence in the

record, including circumstantial evidence, that Conner’s termination was motivated in any

part by racial animus. See St. Mary’s Honor Center v. Hicks, 509 U.S. at 424. MMI’s

Regional Director identified a problem with Conner’s management style and

argumentative nature early on in his tenure, and steps were taken to address it. Conner’s

repeated angry outbursts and other shortcomings were well-documented. He was



                                             4
counseled and given genuine opportunities to improve, but he failed to do so. Finally, he

was warned that any further disrespectful behavior could result in his discharge, and

ultimately he was terminated. Moreover, we agree with the District Court’s conclusion

that one racist comment made three years earlier by a former employee does not

undermine MMI’s proffered reason for Conner’s termination.

              We have carefully reviewed Conner’s other contentions on appeal and find

them to be meritless. As correctly noted by appellee, the District Court committed no

error in failing to consider Conner’s attempt to amend his complaint to add an ADA claim

where discovery was closed after having been opened for nearly a year and a motion for

summary judgment had already been filed by MMI. Moreover, Conner did not satisfy the

prerequisites for bringing such a claim. The ADA requires that, before bringing suit, a

plaintiff must exhaust his administrative remedies by filing a charge. 42 U.S.C. § 2000e-

5(e)(1); 42 U.S.C. § 12117(a) (adopting Title VII enforcement scheme and remedies for

ADA). Conner did not raise his claim of discrimination on the basis of disability with the

Wisconsin Equal Rights Division. Likewise, the District Court did not abuse its

discretion in failing to extend the discovery period in light of Conner’s failure to explain

how such an extension would be productive and given his failure to previously move to

compel greater disclosures from MMI. Finally, it is all too obvious that the entry of

appearance of one of MMI’s attorneys on behalf of Conner was nothing more than the

result of a typographical error in MMI counsel’s motion for admittance filed in December



                                              5
2004. The District Court was clearly operating, as were all parties, under the belief that

Conner was proceeding in a pro se manner. In fact, the Deputy Clerk of the Employment

Discrimination Panel attempted to secure pro bono representation for Conner until the

District Court entered an order on March 3, 2005, discontinuing such attempts and

directing Conner to continue to proceed pro se or retain counsel himself. There is thus no

merit to appellant’s contention that such a minor error necessitates a reversal of the

District Court’s entry of summary judgment in favor of MMI.

              Accordingly, for essentially the reasons set forth by the District Court, we

will affirm the District Court’s judgment entered April 29, 2005 and deny Conner’s

motion to reverse the summary judgment of the District Court.




                                              6